DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/532272 filed on August 15, 2019 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1- 20 are pending, of which claims 1-20 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2020 was filed after the mailing date of the Application on August 15, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on August 26, 2020 was filed after the mailing date of the Application on August 15, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on February 3, 2021 was filed after the mailing date of the Application on August 15, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 10 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the set of non-volatile memory devices" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the completion status" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the set of non-volatile memory devices" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the set completion status" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the set of non-volatile memory devices" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the one of the set of non-volatile memory devices" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the set of non-volatile memory devices" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the set of non-volatile memory devices" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the set of non-volatile memory devices" in Lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the non-volatile memory express specification" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the plurality of NVM devices" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelogal (US Patent Application 2015/0169331) in view of Billi (US Patent .

Claim 1, Nelogal teaches a non-volatile memory switch (View Nelogal ¶ 12; MR-IOV switch includes NVRAM).

Nelogal does not explicitly teach a plurality of interconnect interfaces; a processor; a plurality of queues; machine-readable medium having stored thereon program code executable by the processor to cause the switch to, reserve to different root complexes different memory spaces on a set of one or more single port non-volatile memory devices  accessible via at least a second interconnect interface of the plurality of interconnect interfaces; present the different root complexes to non-volatile memory devices as a single root complex; maintain, with at least a subset of the plurality of queues, associations of memory transactions with corresponding ones of the different root complexes; and prevent an error condition of one of the different root complexes from affecting memory transactions of another of the different root complexes based, at least in part, on the maintained associations.

However, Billi teaches a plurality of interconnect interfaces (View Billi ¶ 51; interconnection fabric); a processor (View Billi ¶ 7, 19, 21; CPU); machine-readable medium having stored thereon program code executable by the processor to cause the (View Billi ¶ 38; different root complex ports belong to different memory domains) accessible via at least a second interconnect interface of the plurality of interconnect interfaces (View Billi ¶ 3; multiport switch architecture).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nelogal with a plurality of interconnect interfaces; a processor; machine-readable medium having stored thereon program code executable by the processor to cause the switch to, reserve to different root complexes different memory spaces on a set of one or more single port non-volatile memory accessible via at least a second interconnect interface of the plurality of interconnect interfaces since it is known in the art that different memory domains can be used (View Billi ¶ 3, 38).  Such modification would have allowed transactions stored in different memory domains.

Nelogal and Billi do not explicitly teach a plurality of queues; present the different root complexes to non-volatile memory devices as a single root complex; maintain, with at least a subset of the plurality of queues, associations of memory transactions with corresponding ones of the different root complexes; and prevent an error condition of one of the different root complexes from affecting memory transactions of another of the different root complexes based, at least in part, on the maintained associations.

(View Guddeti ¶ 55; plurality of queues); maintain, with at least a subset of the plurality of queues, associations of memory transactions with corresponding ones of the different root complexes (View Guddeti ¶ 32, 55; inbound queues); and prevent an error condition of one of the different root complexes from affecting memory transactions of another of the different root complexes based, at least in part, on the maintained associations (View Guddeti ¶ 55, 56, 66; handle parity errors/error containment).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a plurality of queues; maintain, with at least a subset of the plurality of queues, associations of memory transactions with corresponding ones of the different root complexes; and prevent an error condition of one of the different root complexes from affecting memory transactions of another of the different root complexes based, at least in part, on the maintained associations since it is known in the art that an error can be prevented (View Guddeti ¶ 32, 55).  Such modification would allowed have transactions error to be prevented using root complex.

Nelogal, Billi and Guddeti do not explicitly teach present the different root complexes to non-volatile memory devices as a single root complex.

However, Shao teaches present the different root complexes to non-volatile memory devices as a single root complex (View Shao ¶ 43; single root complex).
(View Shao ¶ 43).  Such modification would have allowed memory transactions to be transmitted to a single end point.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Billi further teaches associate a first of the plurality of queues with a first of the root complexes and a second of the plurality of queues with a second of the root complexes (View Billi ¶ 38, 55; different root complex ports belong to different memory domains/plurality of queues); for each read packet of the memory transactions that identifies the first root complex as a requestor, store information from a header of the read packet into the first queue that can be used to identify corresponding read completion data (View Billi ¶ 55, 56; packet headers); and for each read packet of the memory transactions that identifies the second root complex as a requestor, store information from a header of the read packet into the second queue (View Guddeti ¶ 55; store data in queues).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  Guddeti further teaches based on detection of an error condition from one of the first and second root complexes, select read completion packets in the non-volatile (View Guddeti ¶ 71; identify errors); and clear the selected read completion packets from the non-volatile memory switch (View Guddeti ¶ 71; master abort).
Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Guddeti further teaches  based on a determination that a root complex response to a read request from one of the set of non-volatile memory devices indicates a completion based error, set the completion status of the root complex response to indicate a completion with a completer abort status (View Guddeti ¶ 56, 71; abort mode), and communicate to the one of the set of non-volatile memory devices via the second interconnect interface the root complex response with the set completion status (View Guddeti ¶ 55; root complex communicates with other devices).  Billi further teaches wherein the root complex response was received via a first of the plurality of interconnect interfaces (View Billi ¶ 3; multiport switch architecture).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Guddeti further teaches based on detection of a data parity error in completion data of a root complex response to one of the set of non-volatile memory devices, modify the root complex response to indicate a poisoned payload wherein the root complex response was received via a first of the plurality of interconnect interfaces (View Guddeti ¶ 49, 54, 55, 71; parity error detected); and communicate to the one of the set of non-volatile memory devices via the second interconnect interface the modified (View Guddeti ¶ 55; root complex communicates with other devices).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Guddeti further teaches based on detection of a reset command from a first root complex to a first endpoint core, discard fetched commands on the non-volatile memory switch from the first root complex yet to be issued from the non-volatile memory switch (View Guddeti ¶ 66; flush all exiting entries); communicate an abort command for each command on the non-volatile memory switch that has been issued to the set of non-volatile memory devices but has not completed (View Guddeti ¶ 56; abort mode); trigger a transaction flush to the first endpoint core (View Guddeti ¶ 66; flush all exiting entries); delete command and submission queues of the first endpoint core (View Guddeti ¶ 66; flush all exiting entries); and initiate reset of the first endpoint core (View Guddeti ¶ 67; reset system).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Guddeti further teaches the program code to present the different root complexes to non-volatile memory devices as a single root complex comprises program code executable by the processor to cause the non-volatile memory switch to modify request identifiers in read commands to a default request identifier (View Guddeti ¶ 56; dummy header data).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Billi further teaches the plurality of interconnect interfaces comprises Peripheral Component Interconnect Express interfaces (View Billi ¶ 3, 52; PCIe).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  Guddeti further teaches the memory transactions comply with the non-volatile memory express specification (View Guddeti ¶ 28; transaction layer packets).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelogal (US Patent Application 2015/0169331) in view of Billi (US Patent Application 2015/0261709) in view of Shao (US Patent Application 2015/0293873) in view of Guddeti (US Patent Application 2016/0147592) in view of Su (US Patent Application 2014/0122768) and further in view of Bakshi (US Patent Application 2019/0361763).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Guddeti further teaches communicate an abort command for each command on the non-volatile memory switch that has been issued to the set of non-volatile memory devices but has not completed (View Guddeti ¶ 56, 71; abort mode).

 reset link components of the non-volatile memory switch corresponding to the first root complex; and re-establish a link with the first root complex.

However, Su teaches based on detection of a link down event corresponding to a first of the root complexes, trigger a flush of inflight transactions on the non-volatile memory switch from the set of non-volatile memory devices that target a link corresponding to the link down event (View Su ¶ 184; failed link/delete TLP queue).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with based on detection of a link down event corresponding to a first of the root complexes, trigger a flush of inflight transactions on the non-volatile memory switch from the set of non-volatile memory devices that target a link corresponding to the link down event since it is known in the (View Su ¶ 184).  Such modification would have allowed transactions to be flushed after a downed link is detected.

The combination of teachings above does not explicitly teach reset link components of the non-volatile memory switch corresponding to the first root complex; and re-establish a link with the first root complex.

However, Bakshi teaches reset link components of the non-volatile memory switch corresponding to the first root complex (View Bakshi ¶ 5, 23, 32; reset PCIe link); and re-establish a link with the first root complex (View Bakshi ¶ 5, 23, 32; reestablish PCIe link).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with reset link components of the non-volatile memory switch corresponding to the first root complex; and re-establish a link with the first root complex since it is known in the art that a downed link can be reestablished (View Bakshi ¶ 5, 23, 32).  Such modification would have allowed transactions to be transmitted after a downed link is reestablished.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelogal (US Patent Application 2015/0169331) in view of Billi (US Patent Application 2015/0261709) in view of Shao (US Patent Application 2015/0293873) in view of Guddeti (US Patent Application 2016/0147592) and further in view of Bakshi (US Patent Application 2018/0253138).

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach an internal timing source, wherein the program code to prevent an error condition of one of the different root complexes from affecting transactions of another of the different root complexes comprises program code executable by the processor to cause the non-volatile memory switch to transition processing of transactions of a first of the root complexes to use the internal timing source as a reference clock based on detection of a loss of reference clock for the first root complex.
However, Bakshi teaches an internal timing source, wherein the program code to prevent an error condition of one of the different root complexes from affecting transactions of another of the different root complexes comprises program code executable by the processor to cause the non-volatile memory switch to transition processing of transactions of a first of the root complexes to use the internal timing source as a reference clock based on detection of a loss of reference clock for the first root complex (View Bakshi ¶ 8; reference clock).

(View Bakshi ¶ 8).  Such modification would have allowed the loss of a refence clock signal to determine use of a root complex.

Claim(s) 12, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelogal (US Patent Application 2015/0169331) in view of Billi (US Patent Application 2015/0261709) and further in view of Guddeti (US Patent Application 2016/0147592).

Claim 12, Nelogal teaches a non-volatile memory enclosure (View Nelogal ¶ 12; NVRAM); a plurality of single port non-volatile memory (NVM) devices (View Nelogal ¶ 21; separate memory interfaces); and a NVM switch communicatively coupled between the PCIe interface and the plurality of single port NVM devices (View Nelogal ¶ 12; MR-IOV switch includes NVRAM).


However, Billi teaches a peripheral component interface express (PCIe) interface (View Billi ¶ 3, 52; PCIe); wherein the NVM switch comprises a processor and a machine-readable medium having stored thereon program code executable by the processor to cause the NVM switch to, reserve to different root complexes different memory spaces on the plurality of single port NVM devices (View Billi ¶ 38; different root complex ports belong to different memory domains).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nelogal with a peripheral component interface express (PCIe) interface; wherein the NVM switch comprises a processor and a machine-readable medium having stored thereon program code executable by the processor to cause the NVM switch to, reserve to different root complexes different memory spaces on the plurality of single port NVM devices since it is known in the art that different memory (View Billi ¶ 3, 38).  Such modification would have allowed transactions stored in different memory domains.

The combination of teachings above does not explicitly teach prevent an error condition of one of the different root complexes from affecting transactions of another of the different root complexes.

However, Guddeti teaches prevent an error condition of one of the different root complexes from affecting transactions of another of the different root complexes (View Guddeti ¶ 55, 56, 66; handle parity errors/error containment).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with prevent an error condition of one of the different root complexes from affecting transactions of another of the different root complexes since it is known in the art that an error can be prevented (View Guddeti ¶ 32, 55).  Such modification would allowed have transactions error to be prevented using root complex.



Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 12.  Guddeti further teaches the program code further comprises program code executable by the processor to cause the NVM switch to maintain associations of memory transactions with corresponding ones of the different root complexes without request identifiers (View Nelogal ¶ 12; MR-IOV switch includes NVRAM).

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 14.  Guddeti further teaches the program code to prevent an error condition of one of the different root complexes from affecting transactions of another of the different root complexes comprises program code to: based on detection of an error condition from one of the root complexes, select read completion packets in the NVM switch associated with the root complex of the error condition (View Guddeti ¶ 71; identify errors); and clear the selected read completion packets from the NVM switch (View Guddeti ¶ 71; master abort).

Claim 19 is the system corresponding to the enclosure of Claim 15 and is therefore rejected under the same reasons set forth in the rejected of Claim 15.
(View Guddeti ¶ 66; flush all exiting entries); communicate an abort command for each command on the NVM switch that has been issued to at least one of the plurality of NVM devices but has not completed (View Guddeti ¶ 56; abort mode); trigger a transaction flush to the first endpoint core (View Guddeti ¶ 66; flush all exiting entries); delete command and submission queues of the first endpoint core (View Guddeti ¶ 66; flush all exiting entries); and initiate reset of the first endpoint core (View Guddeti ¶ 67; reset system).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelogal (US Patent Application 2015/0169331) in view of Billi (US Patent Application 2015/0261709) and further in view of Guddeti (US Patent Application 2016/0147592) and further in view of Shao (US Patent Application 2015/0293873).

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 12.  The combination of teachings above does not explicitly teach the program code further comprises program code executable by the processor to cause the NVM switch 

However, Shao teaches the program code further comprises program code executable by the processor to cause the NVM switch to present the different root complexes to the plurality of NVM devices as a single root complex (View Shao ¶ 43; single root complex).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the program code further comprises program code executable by the processor to cause the NVM switch to present the different root complexes to the plurality of NVM devices as a single root complex since it is known in the art that root complexes can have a single end point (View Shao ¶ 43).  Such modification would have allowed memory transactions to be transmitted to a single end point.

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelogal (US Patent Application 2015/0169331) in view of Billi (US Patent Application 2015/0261709) and further in view of Guddeti (US Patent Application 2016/0147592) and further in view of Bakshi (US Patent Application 2018/0253138).



However, Bakshi teaches the program code to prevent an error condition of one of the different root complexes from affecting transactions of another of the different root complexes comprises program code executable by the processor to cause the NVM switch to transition processing of transactions of a first of the root complexes to use the internal timing source as a reference clock based on detection of a loss of reference clock for the first root complex (View Bakshi ¶ 8; reference clock).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the program code to prevent an error condition of one of the different root complexes from affecting transactions of another of the different root complexes comprises program code executable by the processor to cause the NVM switch to transition processing of transactions of a first of the root complexes to use the internal timing source as a reference clock based on detection of (View Bakshi ¶ 8).  Such modification would have allowed the loss of a refence clock signal to determine use of a root complex.

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 18.  The combination of teachings above does not explicitly teach the NVM switch further comprises an internal timing source, wherein the program code to prevent an error condition of one of the plurality of host devices from affecting transactions of another of the plurality of host devices comprises program code executable by the processor to cause the NVM switch to transition processing of transactions of a first of the plurality of host devices to use the internal timing source as a reference clock based on detection of a loss of reference clock for the first host device.

However, Bakshi teaches the NVM switch further comprises an internal timing source, wherein the program code to prevent an error condition of one of the plurality of host devices from affecting transactions of another of the plurality of host devices comprises program code executable by the processor to cause the NVM switch to transition processing of transactions of a first of the plurality of host devices to use the internal timing source as a reference clock based on detection of a loss of reference clock for the first host device (View Bakshi ¶ 8; reference clock). 
(View Bakshi ¶ 8).  Such modification would have allowed the loss of a refence clock signal to determine use of a root complex.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Bolen (US Patent Application 2016/0132395) teaches root complex.
-Mullender (US Patent Application 2018/0357108) teaches root complex endpoint shar single address space.
-Teh (US Patent Application 2013/0007332) teaches root complex supports one or more PCIe ports connected to one endpoint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114